Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) between Yellow Roadway
Corporation, a Delaware corporation (“Yellow”) and [name] (the “Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the duly authorized Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of Yellow or the Board, has approved Yellow
entering into revised severance agreements with key executives of Yellow and its
Subsidiaries (collectively, the “Corporation”);

 

WHEREAS, the duly authorized Committee or the Board has selected the Executive
as a key executive of the Corporation; and

 

WHEREAS, should Yellow receive any proposal from a third person concerning a
possible Business Combination (defined below) with, or acquisition of equity
securities of, Yellow, the Board believes it important that the Corporation and
the Board be able to rely upon the Executive to continue in his position, and
that Yellow have the benefit of the Executive performing his duties without his
being distracted by the personal uncertainties and risks created by such a
proposal;

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the meanings given the terms in this Section 1.

 

(a) “Business Combination” means any transaction that is referred to as such in
the Certificate of Incorporation of Yellow, as amended.

 

(b) “Cause” means

 

  (1) a conviction of a felony involving moral turpitude by a court of competent
jurisdiction that is no longer subject to direct appeal,

 

  (2) conduct that is materially and demonstrably injurious to Yellow, or

 

  (3) the Executive’s willful engagement in one or more acts of dishonesty
resulting in material personal gain to the Executive at the expense of Yellow.



--------------------------------------------------------------------------------

(c) “Change of Control,” for the purposes of this Agreement, shall be deemed to
have taken place if:

 

  (1) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases or
otherwise acquires shares of Yellow after the date of this Agreement that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
Yellow;

 

  (2) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of Yellow after the date of this Agreement and as a result
thereof becomes the beneficial owner of shares of Yellow having 35% or more of
the total number of votes that may be cast for election of directors of Yellow;
or

 

  (3) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

 

(d) “Continuing Director” means a director of Yellow who meets the definition of
Continuing Director contained in the Certificate of Incorporation of Yellow, as
amended.

 

(e) “Normal Retirement Age” means the last day of the calendar month in which
the Executive’s 65th birthday occurs.

 

(f) “Permanent Disability” means, as determined in the reasonable discretion of
the Board or the duly authorized Committee, Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Executive’s employer.

 

(g) “Subsidiary” means any domestic or foreign entity, of which Yellow or its
Subsidiaries directly or indirectly owns a majority of the entity’s shares or
other equity interests normally entitled to vote in electing directors or
selecting management.

 

(h) “Target Bonus” means the incentive compensation that the Board or the duly
authorized Committee set or approved, that the Corporation has targeted to pay
the Executive if the Executive, the Corporation or a Subsidiary achieves certain
specified objectives that the Board or the duly authorized Committee has
outlined or approved. The term “Target Bonus” for the year of a Termination
means the Target Bonus of the Executive calculated as if the Executive were
entitled to receive 100% of the Target Bonus for the relevant period without
regard to whether the specified objectives are actually achieved.

 

-2-



--------------------------------------------------------------------------------

(i) Construction & Interpretation. As used in this Agreement, unless the context
expressly requires the contrary, references to Sections shall mean the sections
and subsections of this Agreement; references to “including” shall mean
“including (without limitation)”; references to a “person” shall mean both legal
entities and natural persons; references to the singular shall include the
plural and vice versa; and references to the masculine shall include the
feminine and neutral, and vice versa.

 

2. Services During Certain Events. If a third person begins a tender or exchange
offer for the shares of the Corporation, circulates a proxy to shareholders of
the Corporation, or takes other steps seeking to effect a Change of Control, the
Executive agrees that the Executive will not voluntarily leave the employ of the
Corporation without the consent of the Corporation and will render the services
contemplated in the recitals to this Agreement, until the third person has
abandoned or terminated the third person’s efforts to effect a Change of Control
or until 90 days after a Change of Control has occurred. If the Executive fails
to comply with the provisions of this Section 2, the Corporation will suffer
damages that are difficult, if not impossible, to ascertain. Accordingly, should
the Executive fail to comply with the provisions of this Section 2, the
Corporation shall retain the amounts that would otherwise be payable to the
Executive (other than accrued salary under Section 4(a) and normal health,
welfare and retirement benefits until the date of the Executive’s termination)
under this Agreement as fixed, agreed and liquidated damages but shall have no
other recourse against the Executive.

 

3. Termination After or in Connection With a Change of Control. For purposes of
this Agreement, the term “Termination” shall include the following in this
Section 3:

 

(a) the Corporation’s termination of the Executive’s employment with the
Corporation within two years after a Change of Control for any reason other than
death, Permanent Disability, retirement at or after his Normal Retirement Age or
Cause;

 

(b) the Corporation’s termination of the employment of the Executive with the
Corporation, for any reason other than death, Permanent Disability, retirement
at or after his Normal Retirement Age or Cause, if the termination occurs at any
time between:

 

  (1) the date the Corporation enters into a definitive agreement or files a
proxy statement, or the date a third person begins a tender or exchange offer,
in each case, in connection with a transaction that would constitute a Change of
Control, or the date the Corporation takes other steps seeking to effect a
Change of Control, and

 

  (2) the date the Change of Control transaction is either consummated,
abandoned or terminated (for this purpose, the Board shall have the sole and
absolute discretion to determine that a proposed transaction has been
abandoned), or

 

(c) the resignation of the Executive after the occurrence of any of the
following events within two years after a Change of Control:

 

  (1) an adverse change of the Executive’s title or a reduction or adverse
change in the nature or scope of the Executive’s authority or duties from those
the Executive exercised and performed immediately prior to the Change of
Control;

 

-3-



--------------------------------------------------------------------------------

  (2) a transfer of the Executive to a location that is more than 35 miles away
from the location where the Executive was employed immediately prior to the
Change of Control;

 

  (3) a substantial increase occurs in the amount of time the Executive is
required to spend traveling (for this purpose, a “substantial increase” will be
deemed to occur if the Executive is required to travel in an amount greater than
30% more in any calendar year, measured in number of days, as compared to the
average number of days the Executive was required to travel during the three
preceding calendar years).

 

  (4) any reduction in the rate of the Executive’s annual salary below his rate
of annual salary immediately prior to the Change of Control; or

 

  (5) any reduction in the level of the Executive’s fringe benefits or bonus
below a level consistent with the Corporation’s practice prior to the Change of
Control, other than changes applicable to all similarly situated executives of
the Corporation.

 

4. Termination Payments. In the event of a Termination, Yellow shall provide to
the Executive the following benefits:

 

(a) Yellow shall pay to the Executive, in accordance with its normal payroll
policies, the compensation and benefits that the Executive accrued through the
date of Termination. This amount shall include the pro rata amount of the
Executive’s Target Bonus for the year that includes the date of Termination.

 

(b) Yellow shall pay to the Executive, on or before the Executive’s last day of
employment with the Corporation, as additional compensation for services
rendered to the Corporation, a lump sum cash amount (subject to the minimum
applicable federal, state or local lump sum withholding requirements, if any,
unless the Executive requests that a greater amount be withheld) equal to two
times the sum of:

 

  (1) the Executive’s current base salary, and

 

  (2) the Executive’s Target Bonus in effect for the year that includes the date
of the Executive’s Termination (or if no such Target Bonus has been set, the
Target Bonus for the prior year).

 

If there are fewer than 120 whole or partial months remaining from the date of
the Executive’s Termination to his Normal Retirement Age, in lieu of the amount
described above in this Section 4(b), Yellow shall pay to the Executive, on or
before the Executive’s last day of employment with the Corporation, as
additional compensation for services rendered to the Corporation, a lump sum
cash amount (subject to the minimum applicable federal, state or local lump sum
withholding requirements, if any, unless the Executive requests that a greater
amount be withheld) equal to three times the sum of:

 

  (3) the Executive’s current base salary, and

 

-4-



--------------------------------------------------------------------------------

  (4) the Executive’s Target Bonus in effect for the year that includes the date
of the Executive’s Termination.

 

(c) During the “Applicable Period” (defined below), following the Executive’s
Termination, the Corporation shall arrange to provide the Executive with
substantially similar benefits to the benefits the Executive would have received
if the Executive had remained an employee of the Corporation, including the
applicable medical, dental, life insurance, short-term disability, long-term
disability and perquisite plans and programs covering key executives of the
Corporation; provided that the Executive shall not be entitled to accrue any
benefits after Termination under any 401(k) plan or defined benefit or
contribution pension plan of the Corporation. “Applicable Period” means:

 

  (1) if there are fewer than 120 whole or partial months remaining from the
date of the Executive’s Termination to his Normal Retirement Date, three years,
or

 

  (2) if Section 4(c)(1) above is not applicable, two years,

 

in each case, from the date of the Executive’s termination.

 

(d) The Executive shall be entitled to the Gross-Up Payment, if any, described
in Section 6.

 

5. Equity Grants and Awards. In the event of a Change of Control, all options to
acquire shares of Yellow, all shares of restricted Yellow stock, all performance
or share units and all other equity or phantom equity incentives that the
Corporation granted the Executive under any plan of the Corporation, including
Yellow’s 1992, 1996, 1997 and 1999 Stock Option Plans, Yellow’s 2002 Stock
Option and Share Award Plan, Yellow’s Executive Performance Plan, as amended,
Yellow’s 2004 Long-Term Incentive and Equity Award Plan, and the 2004 Long-Term
Incentive Plan, as amended from time to time, shall become immediately vested,
exercisable and non-forfeitable and all conditions of any grant or award
(including any required holding periods) shall be deemed to have been satisfied.
If the Executive is a participant in Yellow’s 2004 Long-Term Incentive Plan or
any similar or successor plan,

 

(a) for any incomplete performance period under the plan, the Corporation shall
pay the Executive any cash or equity component upon the Change of Control that
the plan provides only if the plan so provides, assuming that the Corporation
would meet a Target performance for each period;

 

(b) for any completed performance period under the plan, to the extent the
Executive has not received the grant for the period:

 

  (i) if 75% or more of the data of the comparative companies necessary for
completing the calculation is available, then the Executive shall receive the
remaining portion of the grant upon the Change of Control based on the data
available seven days prior to the Change of Control; otherwise

 

  (ii) if less than 75% of the data of the comparative companies necessary for
completing data is available, then the Executive shall receive the remaining
portion of the grant upon the Change of Control, assuming that the Corporation

 

-5-



--------------------------------------------------------------------------------

would meet the Target performance for the period; provided that if the Executive
had previously received a partial grant and that grant exceeded a grant for
Target performance, the Executive shall not be required to return the prior
grant;

 

and, in each case, any equity component shall be treated in accordance with the
first sentence of this Section 5.

 

6. Additional Payments by Yellow.

 

(a) Gross-Up Payment. If it shall be determined that the Corporation’s payment
or provision of any payment or benefit of any type to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (determined without regard to any
additional payments required under this Section 6) (the “Total Payments”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) (or any similar tax that may hereafter be
imposed) or any interest or penalties with respect to the excise tax (the excise
tax, together with any interest and penalties, are collectively referred to as
the “Excise Tax”), then Yellow shall pay the Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after the Executive’s payment of all
taxes (including all federal, state or local taxes and any interest or penalties
imposed with respect to those taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments. Yellow shall pay the Gross-Up
Payment promptly following the Accounting Firm’s (defined below) determination
described in Section 6(b) or in accordance with Section 6(c).

 

(b) Accounting Firm Determination. An independent accounting firm that Yellow
retains (the “Accounting Firm”) shall make all determinations that this Section
6 requires, including whether a Gross-Up Payment is required and the amount of
the Gross-Up Payment. Yellow shall cause the Accounting Firm provide detailed
supporting calculations both to Yellow and the Executive within 15 business days
of the date of Termination, if applicable, or such earlier time that Yellow
requests. If the Accounting Firm determines that the Executive is not required
to pay an Excise Tax, the Accounting Firm shall furnish the Executive with an
opinion that the Executive has substantial authority not to report any Excise
Tax on his federal income tax return. The Accounting Firm’s determination shall
be binding upon Yellow and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Accounting Firm’s
initial determination, it is possible that Gross-Up Payments that Yellow will
not have been made should have been made (“Underpayment”) consistent with the
calculations that this Agreement requires. If Yellow exhausts its remedies
pursuant to Section 6(c) and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and Yellow shall pay the Underpayment promptly to
or for the benefit of the Executive. Yellow shall promptly pay all expenses of
the Accounting Firm.

 

(c) Notification Required. The Executive shall notify Yellow in writing of any
Internal Revenue Service claim that, if successful, would require Yellow’s
payment of the Gross-Up Payment.

 

-6-



--------------------------------------------------------------------------------

The Executive shall give Yellow the notification as soon as practicable but no
later than ten business days after the Executive knows of the claim and shall
apprise Yellow of the nature of such claim and the date on which such claim is
requested to be paid; provided that the Executive’s failure to give the notice
within the 10-day period shall only prejudice the Executive’s rights pursuant to
Section 6 to the extent that Yellow’s ability to reduce the amount of the
Gross-Up Payment have been prejudiced. The Executive shall not pay the claim
prior to the expiration of the 30-day period following the date on which the
Executive gives notice to Yellow (or such shorter period ending on the date that
any payment of taxes with respect to the claim is due). If Yellow notifies the
Executive in writing prior to the expiration of the period that it desires to
contest the claim, the Executive shall:

 

  (1) give Yellow any information that Yellow reasonably requests relating to
the claim,

 

  (2) take such action in connection with contesting the claim as Yellow shall
reasonably request in writing from time to time, including, accepting legal
representation with respect to the claim by an attorney that Yellow reasonably
selects,

 

  (3) cooperate with Yellow in good faith to effectively contest the claim,

 

  (4) permit Yellow to participate in any proceedings relating to the claim;
provided, that Yellow shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with the
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties,
imposed as a result of the representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this Section 6(c), Yellow
shall control all proceedings taken in connection with the contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of a
claim and may, at its sole option, either direct the Executive to pay the tax
claimed and sue for a refund, or contest the claim in any permissible manner.
The Executive agrees to prosecute the contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Yellow shall determine; provided, that if Yellow directs
the Executive to pay the claim and sue for a refund, Yellow shall advance the
amount of the payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties, imposed with respect
to the advance or with respect to any imputed income with respect to the
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to the
contested amount. Yellow’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable under this Agreement
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue that the Internal Revenue Service or any other taxing authority
raises.

 

-7-



--------------------------------------------------------------------------------

(d) Repayment. If, after the Executive’s receipt of an amount that Yellow paid
or advanced pursuant to this Section 6, the Executive becomes entitled to
receive a refund with respect to the claim, the Executive shall (subject to
Yellow’s complying with the requirements of this Section 6), promptly pay to
Yellow the amount of the refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the Executive’s receipt of an
amount that Yellow paid or advanced pursuant to this Section 6, a determination
is made that the Executive shall not be entitled to any refund with respect to
the claim and Yellow does not notify the Executive in writing of its intent to
contest the denial of refund prior to the expiration of 30 days after the
determination, then the payment or advance shall be forgiven and shall not be
required to be repaid and the amount of the payment or advance shall offset, to
the extent thereof, the amount of Gross-Up Payment required to be paid.

 

7. General.

 

(a) Confidentiality. The Executive shall hold in a fiduciary capacity for the
benefit of the Corporation all data, reports and other information relating to
the business of the Corporation that comes into the possession of the Executive
during the Executive’s employment with the Corporation (collectively,
“Confidential Information”). During the Executive’s employment with the
Corporation and after termination of the Executive’s employment, the Executive
agrees:

 

  (i) to take all such precautions as may be reasonably necessary to prevent the
disclosure to any third person of any of the Confidential Information;

 

  (ii) not to use for the Executive’s own benefit any of the Confidential
Information; and

 

  (iii) not to aid any other person in the use of the Confidential Information
in competition with the Corporation; provided that nothing in this Agreement
shall prohibit the Executive from disclosing or using any Confidential
Information:

 

  (A) in the performance of the Executive’s duties as an employee of the
Corporation,

 

  (B) as required by applicable law,

 

  (C) in connection with the enforcement of the Executive’s rights under this
Agreement or any other agreement with the Corporation,

 

  (D) in connection with the defense or settlement of any claim, suit or action
brought or threatened against the Executive by or in the right of the
Corporation, or

 

  (E) with the prior written consent of the Board.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding any provision contained herein to the contrary, the term
“Confidential Information” shall not be deemed to include any general knowledge,
skills or experience acquired by the Executive or any knowledge or information
known or available to the public in general. The Executive further agrees that,
within 90 days after termination of the Executive’s employment for any reason,
the Executive will surrender to the Corporation all Confidential Information,
and any copies of Confidential Information, in his possession and agrees that
all the materials and copies, are at all times the property of the Corporation.
Notwithstanding the foregoing, the Executive shall be permitted to retain copies
of, or have access to, all Confidential Information relating to any
disagreement, dispute or litigation (pending or threatened) involving the
Executive.

 

(b) Remedies. In the event of a breach or threatened breach by the Executive of
the provisions of Section 7(a), the Corporation shall be entitled to an
injunction restraining the Executive from violating Section 7(a) without the
necessity of posting a bond. Nothing herein shall be construed as prohibiting
the Corporation from pursuing any other remedies available to it at law or in
equity. The parties agree that the provisions of this Section 7(a) shall survive
the termination of the Executive’s employment with the Corporation, as the
continuation of this covenant is necessary for the protection of the
Corporation.

 

(c) Payment Obligations Absolute. Yellow’s obligation to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstance, including any
setoff, counterclaim, recoupment, defense or other right that the Corporation
may have against the Executive or anyone else, except as provided in Section 2
and except for any setoff, counterclaim, recoupment, defense or other right that
the Corporation may have against the Executive for actions that the Executive
may have taken that fall within the definition of Cause (in Section 1(b))
irrespective of whether the Corporation terminated the Executive for Cause or
not. All amounts that Yellow owes under this Agreement shall be paid without
notice or demand. Each and every payment that Yellow makes under this Agreement
shall be final, and Yellow will not seek to recover all or any part of the
payment from the Executive or from whosoever may be entitled to the payment, for
any reason whatsoever. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment
shall in no event affect any reduction of Yellow’s obligations to make the
payments that this Agreement requires.

 

(d) Obligations to Pay Costs. If the Corporation terminates the Executive, and
if the Executive successfully asserts a claim, action or proceeding against the
Corporation for benefits under this Agreement or any other agreement between the
Executive and the Corporation, the Corporation shall promptly pay or reimburse
the Executive for all costs and expenses, including court costs and attorneys’
fees, that the Executive incurs in connection with the claim, action or
proceeding. For purposes of this Section 7(e), the Executive will be deemed to
have successfully asserted a claim, action or proceeding against the Corporation
if, as a result of the claim, action or proceeding, the Corporation pays to the
Executive, under this Agreement or any other agreement between the Executive and
the Corporation, any amounts in addition to the amounts the Executive would be
entitled to receive upon a termination for Cause.

 

-9-



--------------------------------------------------------------------------------

(e) Successors. This Agreement shall be binding upon and insure to the benefit
of the Executive and his estate and the Corporation and any successor of the
Corporation, but the Executive may neither assign nor pledge this Agreement or
any rights arising under this Agreement.

 

(f) Severability. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to the jurisdiction, be ineffective
only to the extent of the prohibition or unenforceability without invalidating
or affecting the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.

 

(g) Controlling Law. The laws of the State of Delaware, without reference to its
law on conflicts of law, shall govern this Agreement shall in all respects.

 

(h) Termination. A majority of the Continuing Directors may terminate this
Agreement upon notifying the Executive; except that a termination shall not be
made, and if made shall have no effect,

 

  (1) within two years after the Change of Control in question, or

 

  (2) during any period of time when Yellow has knowledge that any third person
has taken steps reasonably calculated to effect a Change of Control until, in
the opinion of a majority of the Continuing Directors the third person has
abandoned or terminated his efforts to effect a Change of Control. Any decision
by a majority of the Continuing Directors that the third person has abandoned or
terminated his efforts to effect a Change of Control shall be conclusive and
binding on the Executive.

 

(i) This Agreement amends, restates, replaces and supercedes that Executive
Severance Agreement dated as of [date] between the Corporation and the Executive
in its entirety.

 

(j) Deferred Compensation. This Agreement is intended to meet the requirements
of Section 409A of the Code and may be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as the
Committee otherwise determines in writing, the award shall be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the grant, payment, settlement or deferral shall not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Agreement that would cause the award or the payment,
settlement or deferral thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the      day
of                     , 20    .

 

EXECUTIVE:   YELLOW ROADWAY CORPORATION

 

--------------------------------------------------------------------------------

  By:  

/s/ Daniel J. Churay

--------------------------------------------------------------------------------

[name]       Daniel J. Churay         Vice President, General Counsel and
Secretary

 

-11-